Citation Nr: 1738332	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-61 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether separate additional ratings are warranted for the Veteran's service-connected pancytopenia (anemia, leukopenia, thrombocytopenia), currently evaluated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran had active service from December 1963 to September 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in the Veteran's August 2015 notice of disagreement he specifically noted that he was not appealing the noncompensable rating assigned for his service-connected splenomegaly or the 70 percent rating assigned for his thrombocytopenia (anemia, leukopenia, pancytopenia).  He stated that he was rather requesting a separate rating for anemia and leukopenia.  In his December 2016 VA-9 Form the Veteran once again stated "I do not want to appeal ... the proper adjudication of [t]hrombocytopenia at 70% disabling and ... the proper adjudication of [s]plenomegaly at 0% disabling."  It is unclear why the RO certified the issues of entitlement to a disability rating in excess of 70 percent for thrombocytopenia (anemia, leukopenia, pancytopenia) and a compensable rating for splenomegaly as the Veteran has reiterated in numerous communications that he does not wish to appeal the ratings assigned. What he has been requesting is that separate ratings be afforded for thrombocytopenia (anemia, leukopenia, and pancytopenia).  The Board has thus reframed the issue above.  The issue of whether a compensable rating for splenomegaly is warranted is not before the Board.  

Additionally, with respect to the Veteran's claim for thrombocytopenia (anemia, leukopenia, pancytopenia), the Veteran has raised concern that the RO has improperly listed his disability and it should instead read pancytopenia (anemia, leukopenia, thrombocytopenia).  See November 28, 2016 Statement.  Based on a March 20, 2015 letter from Dr. C. J. essentially linking this disability to his service-connected polycystic kidney disease, the Board will reframe the Veteran's service-connected disability to properly read pancytopenia (anemia, leukopenia, thrombocytopenia) based on the physician's statement.  The current 70 percent disability rating is not disturbed.

The issue of entitlement to service connection for hepatic fibrosis has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran asserts that he is entitled to separate ratings for his service-connected pancytopenia (anemia, leukopenia, thrombocytopenia), currently evaluated at 70 percent disabling.  He specifically indicates that a separate 30 percent rating is warranted for his anemia.  See August 2015 Notice of Disagreement.  The Veteran was last afforded a VA examination in July 2015.  The Board finds that the current evidence is insufficient to determine whether the Veteran should be awarded separate ratings for his pancytopenia, anemia, leukopenia, and thrombocytopenia.  The US Court of Appeals for Veterans Claims (the Court) has held that separate ratings may be for assignment where a veteran has separate and distinct manifestations attributable to the same injury. See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that the medical evidence of record does not contain sufficiently detailed information to adequately ascertain the extent and severity of the Veteran's service-connected pancytopenia (anemia, leukopenia, thrombocytopenia).  As such, an additional VA examination is necessary.  On remand, the AOJ should also obtain and associate with the claims file all outstanding VA and private treatment records.  


Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his pancytopenia (anemia, leukopenia, thrombocytopenia) and obtain all identified treatment records that are not currently present in the claims file.  

Regardless of whether the Veteran responds, all outstanding VA treatment records should be obtained.

2.  Following the development in Remand paragraph 1, schedule the Veteran for an appropriate VA examination in order to fully assess his service-connected pancytopenia, anemia, leukopenia, and thrombocytopenia.

The Veteran's claims file must be provided to the examiner.  The examiner must obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination must be noted in the report of the evaluation.  Any testing deemed necessary must be performed, so that his pancytopenia, anemia, leukopenia, and thrombocytopenia can all be properly evaluated under the relevant diagnostic code(s).  All opinions offered must be accompanied by a clear rationale consistent with the evidence of record. 

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings may be for assignment where there are different functional impairments) and all evidence added to the file since the most recent VA adjudication.  In particular, address whether the Veteran's pancytopenia, leukopenia, anemia, or thrombocytopenia should be separately service connected and assigned separate disability ratings. If the issue on appeal continues to be denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

